DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 06/23/2021, which have been entered. Claims 1-16 are pending. Claims 1-2 are currently amended. Claims 9-16 are newly added.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to the Specification (Title) for not being descriptive is withdrawn in view of Applicant’s Amendments to the Title filed on 06/23/2021.


Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/12/2021 was filed after the mailing date of the Non-Final Rejection on 03/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.


Response to Arguments
5.	Applicant’s arguments, filed 06/23/2021, with respect to the Office’s rejection(s) of claim(s) 1-8 under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 103 presented in the Non-


Claim Rejections - 35 USC § 103
6.	Claims 1-6, 9-12 and 15-16 are rejected under 35 U.S.C. 103 as unpatentable over Chou et al. (US 2014/0035995 A1; hereinafter “Chou”).
As to claim 1, Chou teaches a composition comprising: copper particles and organic solvents (see para. 0126-0132), wherein a content of the organic solvents is 30 to 70 parts by mass with respect to 100 parts by mass of the total mass of the composition (see para. 0171: the amount of solvent is preferably between 10 to 50% by weight), the organic solvents comprise a first organic solvent having a vapor pressure at 20°C of 200 Pa or more and 20 kPa [20,000 Pa] or less (see para. 0082: “high vapor pressure solvent” is a solvent that has a vapor pressure greater than 1 mmHg [approx. 133 Pa] at room temperature [20°C]), and a second organic solvent having a vapor pressure at 20°C of 0.5 Pa or more and less than 200 Pa (see para. 0081: “low vapor pressure solvent” is a solvent that has a vapor pressure of 1 mmHg [approx. 133 Pa] or less at room temperature [20°C]; see para. 0170: solvents having higher vapor pressure can be used in combination with low vapor pressure solvents). 
Chou teaches that the solvent of the present invention ink may contain a mixture of two or more solvents with the ratio adjusted to achieve different properties (see para. 0163-0165), but fails to explicitly disclose that “a mass ratio of the content of the first 
However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the mass ratio of first organic solvent content to second organic solvent content in the composition based on routine experimentation and the disclosure of Chou (see para. 0165-0171).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05. It is noted that there is currently no evidence showing any criticality of the claimed range/molar proportion between the two solvents.
As to claim 2, Chou teaches the composition according to claim 1, wherein a content of the copper particles is 30 to 70 parts by mass with respect to 100 parts by mass of the total mass of the composition (see para. 0136: the amount of metal particles in the ink compositions is preferably between 30-90% by weight of the ink composition, for example in an amount that is 50%). 
As to claim 3, Chou teaches the composition according to claim 1, wherein a viscosity at 25°C of the composition is 50 to 3000 mPa·s (see para. 0182-0183: for example, the viscosity of the uncoated metal particle aerosol jet ink compositions can be in the range of at or about 200 cP to 2500 cP; conversion is 1cP = 1 mPa·s).
As to claim 4, Chou teaches the composition according to claim 1, wherein the composition is used for aerosol jet printing (see para. 0012, 0126-0128: object of the present invention to provide aerosol jet printable metal conductive ink compositions that produce fine conducting lines and are useful for feature printing on organic/inorganic 
As to claims 5-6, Chou teaches a method for producing a conductor, comprising: atomizing the composition according to claim 1 and printing the atomized composition (see FIG. 1; para. 0106-0111: atomize a source material, then write [print] a required pattern on the substrate; para. 0113-0118: aerosol jet printing and solvent vapor pressure); further comprising sintering the printed composition (see para. 0091: aerosol jet printing process utilizes aerodynamic focusing to precisely deliver fluid and nano-material formulations than can be optionally post-treated, e.g. exposed to a sintering process; para. 0112: once deposited, the materials may undergo a thermal post-treatment to attain final electrical and mechanical properties and adhesion to the substrate, depending on the application, conventional sintering can be used).
As to claims 9-10, Chou teaches the composition according to claim 1, but fails to explicitly disclose that “the mass ratio of the content of the first organic solvent to the content of the second organic solvent in the composition is 0.5 to 3.5 [or 1.0 to 3.0]”.
However, as to claims 9-10, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the mass ratio of first organic solvent content to second organic solvent content in the composition based on routine experimentation and the disclosure of Chou (see para. 0165-0171).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05. It is again noted that no evidence has been provided to show any criticality of the claimed range/molar proportion between the two solvents.
Chou teaches the composition according to claim 4, wherein a content of the copper particles is 30 to 70 parts by mass with respect to 100 parts by mass of the total mass of the composition (see para. 0136: the amount of metal particles in the ink compositions is preferably between 30-90% by weight of the ink composition, for example in an amount that is 70%). 
As to claim 12, Chou teaches the composition according to claim 4, wherein a viscosity at 25°C of the composition is 50 to 3000 mPa·s (see para. 0182-0183: for example, the viscosity of the uncoated metal particle aerosol jet ink compositions can be in the range of at or about 200 cP to 2500 cP; conversion is 1cP = 1 mPa·s).
As to claims 15-16, Chou teaches the composition according to claim 4, but fails to explicitly disclose that “the mass ratio of the content of the first organic solvent to the content of the second organic solvent in the composition is 0.5 to 3.5 [or 1.0 to 3.0]”. 
However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the mass ratio of first organic solvent content to second organic solvent content in the composition based on routine experimentation and the disclosure of Chou (see para. 0165-0171).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05. 


7.	Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2014/0035995 A1),  in view of Okada et al. (WO 2016/121749 A1; citations are to its English equivalent US 2018/0015547 A1; hereinafter ‘Okada’).
As to claims 7 and 13, Chou teaches the composition according to claims 1 and 4, respectively, as described above, but fails to explicitly disclose that the composition is sintered to obtain the “conductor” products of claim 7 and 13. [As written: “A conductor comprising a sintered body obtained by sintering the composition…”].
However, Okada, in analogous art of conductive inks containing copper powder and organic solvents (see para. 0015: metal powder preferably contains copper, a sintered body having good conductivity can be formed; para. 0019, 0054-0057), teaches a sintered body formed by application and firing of the ink containing a metal powder (see para. 0020-0022, 0061-0067; para. 0098: sintered body Nos. 1 to 3; “sintered body” in Okada corresponds to “conductor” of claims 7 and 13).
Therefore, in view of the teaching of Okada, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to sinter the composition taught by Chou to produce the sintered body taught by Okada to arrive at the claimed invention because Chou suggests aerosol jet printing processes can be optionally post-treated, e.g. exposed to a sintering process (see Chou para. 0091). Okada clearly teaches that similar compositions containing copper particles and solvents, i.e. inks, are known materials for manufacturing a sintered body (see Okada para. 0061-0066). Thus, a person of ordinary skill in the art would be motivated to obtain a sintered body using Chou’s composition with a reasonable expectation of success for forming a flexible, conductive pattern that is repeatedly bent and stretched (see Okada para. 0108), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.
Chou and Okada teach a structure comprising: a base material and the conductor according to claim 7 [or claim 13] provided on the base material (see Okada para. 0023-0024, 0068-0075: substrate for a printed circuit board includes the sintered body that is film-like and stacked on at least one side of a base film; Okada para. 0076-0082: method for manufacturing substrate for printed circuit board; “printed circuit board” in Okada corresponds to “structure” of claims 8 and 14).


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        November 6, 2021